Case: 11-10731     Document: 00511773291         Page: 1     Date Filed: 03/01/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 1, 2012
                                     No. 11-10731
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CLARENCE HAWKINS,

                                                  Plaintiff-Appellant

v.

S. O. WOODS,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-153


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Clarence Hawkins appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint. Hawkins, acting pro se and filing on behalf of his deceased
brother, alleged in the district court that the State Classification Committee of
the Texas Department of Criminal Justice kept his brother in prison past his
discharge date, failed to notify the records division in a timely manner of the
discharge date, and caused his brother’s death in prison. The district court
concluded that the statute of limitations applicable to Hawkins’s claims had

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10731    Document: 00511773291       Page: 2   Date Filed: 03/01/2012

                                   No. 11-10731

expired. The district court dismissed Hawkins’s complaint pursuant to 28 U.S.C.
§ 1915(e)(2)(B) as frivolous.
      Hawkins’s appellate brief does not address the district court’s reason for
dismissing his claims. Although we apply less stringent standards to parties
proceeding pro se than to parties represented by counsel and liberally construe
briefs of pro se litigants, pro se parties must still brief the issues and reasonably
comply with the requirements of Federal Rule of Appellate Procedure 28. Grant
v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam). We will not raise and
discuss legal issues that Hawkins has failed to assert; when an appellant fails
to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed that judgment. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Hawkins has failed to
brief any issue, his appeal is frivolous and is dismissed. See 5TH CIR. R. 42.2.
      Hawkins is warned that the filing of repetitious or frivolous appeals may
result in the imposition of sanctions against him. These sanctions may include
dismissal, monetary sanctions, and restrictions on his ability to file pleadings in
this court and any court subject to this court’s jurisdiction.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         2